Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3-7, 9-10, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al.
As to claims 1, 3-5, and 10, Renzi discloses an injectable (thermoplastic) polythiourethane comprising the reaction product of discloses thermoplastic polythiourethanes comprising the reaction product of at least 1,6-hexamethylene diisocyanate (claim 5) and bis(4- isocyanatocyclohexyl)methane (claim 4) and a linear aliphatic dithiol such as 1,2-ethanedithiol, propane-1,2-dithiol, hexane 1,6-dithiol, etc. (0090) or aliphatic polythiols containing sulfur atoms, such as ethylene glycol (bis(3-mercaptopropioante (Examples). Renzi discloses tertiary amines as suitable catalysts, but does not teach them in the examples. Firstly, even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even thought the prior art product was made by a different process. /n re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 U.S.C. 102/103 for product-by-process claims. Secondly, the use of tertiary amines with pKa greater than 7 in the preparation of polythiourethane thermoplastics was known at the time of filing. This is supported by Renzi (0133-0137). Accordingly, the position is taken that it would have been obvious to replace the tin catalysts used in the examples of Renzi with the tertiary amine catalyst taught in Renzi with a reasonable expectation of success that the amine would effectively catalyze the polymerization reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function. /n re Lindner 173 USPQ 356; /n re Dial et al 140 USPQ 244.
As to claims 6 and 24, with regards to the toughness value and yield, even though Renzi measures impact strength the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all the claimed ingredients including mixtures of isocyanate reactive components that include aromatic moieties and aliphatic moieties that are used within amounts used in the specification. Therefore, the claimed effects and physical properties, i.e. toughness values would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 21-22, Renzi discloses aliphatic polythiols containing sulfur atoms, preferably bis(2-mercaptoethyl)sulfide (0118-0127, that is an aliphatic containing dithiol with thio-ether groups).
As to claims 7 and 9, Renzi teach 5:95 to 90:10 mixtures of polythiols containing at least three thiol groups, such as trimethylolpropane tris(2-mercaptoacetate) (0108) and aliphatic dithiols including 1,2-ethanediol or ethylene glycol (bis(3-mercaptopropioante.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of EP-0780413 to Zhu et al.
As to claim 2, Renzi discloses suitable aromatic isocyanate reactants, but does not specify them in the examples. Zhu discloses thermoplastic polythiourethanes comprising reaction products of aliphatic dithiols, diisocyanates, and a polyol component containing ethoxylated bisphenol A (Examples).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the aromatic component of Zhu to the composition of Renzi to provide enhances properties especially the combination of high Tg and impact strength (pg.5:11.56-58).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of U.S. Patent Pub. No. 2017/0198083 to Kim et al.
As to claim 8, Renzi discloses mixtures of di and/or polyisocyanates that include biuret groups may be in the polymerizable composition. The use of tri- or higher functionalized isocyanates is not disclosed in the examples.  Kim discloses optical resins comprising the reaction product of polythiols and a mixture of 1,6-hexamethylene diisocyanate, isophorone diisocyanate, and the biuret of 1,6- hexamethylene diisocyanate in a ratio of biuret:HDI:IPDI is 30 to 40:20 to 30:30 to 40 (0040).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the isocyanate component used in Renzi with the isocyanate component of Kim to provide a lens with excellent heat resistance and impact strength that can effectively block near-IR light (0026-0027).
Claims 11-12 are is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0327869 to Renzi et al. in view of U.S. Patent No. 5,608,115 to Okazaki et al.
As to claims 11-12, Renzi discloses an injectable (thermoplastic) polythiourethane comprising the reaction product of discloses thermoplastic polythiourethanes comprising the reaction product of at least 1,6-hexamethylene diisocyanate (claim 5) and bis(4- isocyanatocyclohexyl)methane (claim 4) and a linear aliphatic dithiol such as 1,2-ethanedithiol, propane-1,2-dithiol, hexane 1,6-dithiol, etc. (0090) or aliphatic polythiols containing sulfur atoms, such as ethylene glycol (bis(3-mercaptopropioante (Examples).
Renzi does not expressly disclose monothiols or monoisocyanate reactants.
Okazaki discloses polythiourethanes comprising the reaction of polyisocyanates and polythiols wherein modifiers such as cyclohexyl isocyanate, butyl isocyanate, or pheny! isocyanate (16:39-41) are added in amounts of 0.18 mols of diisocyanate to 0.04 mols of monoisocyanate (See Example 42).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the monoisocyanates of Okazaki to the polymerizable composition of Renzi to modify/tailor physical properties relating to weatherability, dye-affinity, heat resistance, impact resistance, and machinability (Abstract).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
The Declaration under 37 CFR 1.132 filed 03/01/2022 is insufficient to overcome the rejection of the claims based upon U.S. Patent Pub. No. 2014/0327869 to Renzi et al. as set forth in the last Office action because:  
While it is noted that the yield of the polymers described by the claimed invention is higher (at least 98%), the applicant has failed to show that the composition of Renzi that is prepared differently would not possess the claimed properties with respect to the semi-crystalline nature of the thiourethane.  It must be remembered, that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
 The claimed invention is directed to a thiourethane comprising the reaction product of an aromatic or aliphatic diisocyanate and an aliphatic thiol reactant.  Renzi teaches this reaction product and also teaches a reaction temperature that overlaps the claimed range of 70°C (20-120°C).  Therefore, the product would be the same unless the applicant can show otherwise regardless of the use of aprotic solvent.  At this point in prosecution the applicant has failed to show a difference between the product of Renzi and the claimed product.  As a result, it is unclear if the alleged improvement in yield is a result of the aprotic solvent and temperature or just lower temperatures because the applicant failed to show that the product of Renzi is different. 


Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
While it is noted that the yield of the polymers described by the claimed invention is higher (at least 98%), the applicant has failed to show that the composition of Renzi that is prepared differently would not possess the claimed properties with respect to the semi-crystalline nature of the thiourethane.  It must be remembered, that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
 The claimed invention is directed to a thiourethane comprising the reaction product of an aromatic or aliphatic diisocyanate and an aliphatic thiol reactant.  Renzi teaches this reaction product and also teaches a reaction temperature that overlaps the claimed range of 70°C (20-120°C).  Therefore, the product would be the same unless the applicant can show otherwise regardless of the use of aprotic solvent.  At this point in prosecution the applicant has failed to show a difference between the product of Renzi and the claimed product.  As a result, it is unclear if the alleged improvement in yield is a result of the aprotic solvent and temperature or just lower temperatures because the applicant failed to show that the product of Renzi is different. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763